DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 08/27/2021 canceling Claim 2 and amending Claims 1, 3 – 5, 8, and 9.  Claims 1 and 3 – 10 are examined.

Drawings
The drawings were received on 08/27/2021.  These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fan (51-52-53) comprises: an inner blade portion (51) connected to the first rotating shaft (3) and configured to provide a first airflow to the core duct (200), a second connection portion (52) circumferentially connected to an outer periphery of the inner blade portion (51) and rotatably fitted to the first section (21), and39505764Application No. 16/818,374Docket No.: 18456-005001Amendment dated August 27, 2021Reply to Office Action of May 27, 2021 an outer blade portion (53) circumferentially connected to an outer periphery of the second connection portion (52) and configured to provide a second airflow to the bypass duct (100), …; a first combustor (6) disposed in the bypass duct (100) and between the fan (51-52-53) and the outer turbine portion (43); and a second combustor (7) disposed in the core duct (200) and between the fan (51-52-53) and the inner turbine portion (41), wherein the first airflow is burned in the first combustor (6) and expanded by the outer turbine (43) portion and the second airflow is burned in the second combustor (7) and expanded by 

    PNG
    media_image1.png
    705
    1103
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Claim 1, ll. 20 - 27 to recite “wherein the fan (51-52-53) comprises: an inner blade portion (51) connected to the first rotating shaft (3) and configured to provide a first airflow to the core duct (200), a second connection portion (52) circumferentially connected to an outer periphery of the inner blade portion (51) and rotatably fitted to the first section (21), and39505764Application No. 16/818,374Docket No.: 18456-005001Amendment dated August 27, 2021Reply to Office Action of May 27, 2021 an outer blade portion (53) circumferentially connected to an outer periphery of the second connection portion (52) and configured to provide a second airflow to the bypass duct (100)”.  Applicant amended Claim 1, ll. 30 - 33 to recite “a first combustor (6) disposed in the bypass duct (100) and between the fan (51-52-53) and the outer turbine portion (43); and a second combustor (7) disposed in the core duct (200) and between the fan (51-52-53) and the inner turbine portion (41)”.  Applicant amended Claim 1, ll. 34 - 36 to recite “wherein the first airflow is burned in the first combustor (6) and expanded by the outer turbine (43) portion and the second airflow is burned in the second combustor (7) and expanded by the inner turbine portion (41)”.  Applicant’s response failed to cite where the original Specification provide written description support for the Claim 1, ll. 34 - 36 amendments in combination with the other amendments of Claim 1.  As discussed in the Drawing Objection section above and shown in the marked-up Fig. 2, Applicant’s original Fig. 2 does not show the first airflow to the core duct (200) burned in the first combustor (6) disposed in the bypass duct (100) and expanded by the outer turbine (43) portion.  As shown in Applicant’s Fig. Claim 1, ll. 34 - 36 amendments.  For example, the limitations “first airflow” and “second airflow” were not disclosed in the original written description.  Claims 3 – 10 depend from Claim 1 and are rejected for the same reasons.   Claims 1 and 3 – 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


Claims 1 and 3 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant amended Claim 1, ll. 20 - 27 to recite “wherein the fan (51-52-53) comprises: an inner blade portion (51) connected to the first rotating shaft (3) and configured to provide a first airflow to the core duct (200), a second connection portion (52) circumferentially connected to an outer periphery of the inner blade portion (51) and rotatably fitted to the first section (21), and39505764Application No. 16/818,374Docket No.: 18456-005001Amendment dated August 27, 2021Reply to Office Action of May 27, 2021 an outer blade portion (53) circumferentially connected to an outer periphery of the second connection portion (52) and configured to provide a second airflow to the bypass duct (100)”.  Applicant amended Claim 1, ll. 30 - 33 to recite “a first combustor (6) disposed in the bypass duct (100) and between the fan (51-52-53) and the outer turbine portion second combustor (7) disposed in the core duct (200) and between the fan (51-52-53) and the inner turbine portion (41)”.  Applicant amended Claim 1, ll. 34 - 36 to recite “wherein the first airflow is burned in the first combustor (6) and expanded by the outer turbine (43) portion and the second airflow is burned in the second combustor (7) and expanded by the inner turbine portion (41)”.  Applicant’s response failed to cite where the original Specification provide written description support for the Claim 1, ll. 34 - 36 amendments in combination with the other amendments of Claim 1.  As discussed in the Drawing Objection section above and shown in the marked-up Fig. 2, Applicant’s original Fig. 2 does not show the first airflow to the core duct (200) burned in the first combustor (6) disposed in the bypass duct (100) and expanded by the outer turbine (43) portion.  As shown in Applicant’s Fig. 2 marked-up above, Applicant’s original Fig. 2 does not show the second airflow to the bypass duct (100) burned in the second combustor (7) disposed in the core duct (200) and expanded by the inner turbine portion (41).  When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims – applicant claims an aircraft engine with a fan having an inner blade portion and an outer blade portion and a fan turbine having an inner turbine portion and an outer turbine portion, the inner blade portion providing a first airflow to the core duct and an outer blade portion providing a second airflow to the bypass duct, the first airflow to the core duct burned in the first combustor disposed in the bypass duct and expanded by the outer turbine portion, the second airflow to the bypass duct burned in the second combustor disposed in the core duct and expanded by the inner turbine portion; (B) the nature of the invention - an Claims 3 – 10 depend from Claim 1 and are rejected for the same reasons.   Claims 1 and 3 – 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.

Note:  The lack of enablement for Claims 1 and 3 - 10 prevented application of prior art, because the mechanism involved, not being disclosed and therefore not enabled, could not be searched.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 3 - 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORNE E MEADE/Primary Examiner, Art Unit 3741